Case 2:18-cv-08246-AB-GJS Document 62 Filed 02/26/20 Page 1 of 11 Page ID #:1424
    Case 2:18-cv-08246-AB-GJS Document 62 Filed 02/26/20 Page 2 of 11 Page ID #:1425


the vast majority of the “disputes” are without merit. Plaintiff’s response to Defendants’
SUF fails to offer any evidence sufficient to create a material issue. Plaintiff’s disputes
fall into two categories: discovery based and non-discovery based.

                1. Discovery Based Disputes

       Plaintiff objects to Facts 18-23, stating “Plaintiff is unable to confirm or deny this
Uncontroverted Issue of Fact, as the defendants have refused to respond to Plaintiff’s
Propound [sic] Discovery Requests.” (See Dkt. No. 42-2.) Defendants admit they have
not responded to the discovery requests served by Plaintiff; however, they assert they
have no obligation to respond to those requests as they were served well after the close of
discovery. (See Dkt. No. 43 at 1-2.) The Court’s scheduling order set July 1, 2019 as
the non-expert discovery cut off. (See Dkt. No. 33 at 3-4.) Plaintiff’s discovery was
served on October 11, 2019. (Second Declaration of Andrew D. Kehagarias, Dkt. No.
43-1, Exs. A, B.) Defendants were not obligated to respond to these untimely discovery
requests, and their failure to do so does not create a dispute now. Plaintiff likewise
disputes Fact 24 on the basis that “discovery has not been completed.” (See Dkt. No. 42-
2.) This argument by Plaintiff is insufficient to create a dispute because as previously
noted, the discovery cut off was July 1, 2019.

                2. Non-Discovery Based Disputes

      The remainder of Plaintiff’s disputes similarly fail to create a genuine issue of
material fact. Plaintiff disputes Facts 8-10 by asserting an agency relationship, but offers
no specific evidence to support this argument. Plaintiff instead cites generally to the
complaint and exhibits to the complaint. (See Dkt. No. 42-2.) Plaintiff’s disputes to
Facts 25 and Facts 28-29 offer no citations to any evidence. Plaintiff’s disputes to Facts,
32-33 simply state the opposite conclusion of the proffered fact and contain no citations
to any evidence.

      Accordingly, the Court finds that these disputes are not genuine because the
challenged facts are supported by the cited evidence, and Plaintiff’s disputes are
accompanied by no supporting contrary evidence. Thus, Defendants’ proffered facts are
undisputed.

         B. Undisputed Facts

      Ready Pac is the manufacturer of fresh-cut salads and other produce. (SUF 1.)
Ready Pac has written contracts to purchase lettuce from TKM, which requires Ready
Pac to pick up the lettuce from one of its cold-storage facilities. (SUF 2-3.) Ready Pac
contracted with Expedited Exempt, Inc. (“Expedited”) to pick up and transport the lettuce

CV-90 (12/02)                        CIVIL MINUTES - GENERAL              Initials of Deputy Clerk CB

                                               2
    Case 2:18-cv-08246-AB-GJS Document 62 Filed 02/26/20 Page 3 of 11 Page ID #:1426


to Ready Pac’s facilities. (SUF 4.) In 2016, Ready Pac signed a Master Transportation
Agreement (“MTA”) with Expedited. (SUF 5.) Ready Pac then solicited bids from
Expedited, and ultimately awarded them contracts to transport lettuce across certain
routes from TKM’s facilities in Arizona and Florida to Ready Pac’s processors in New
Jersey. (SUF 6-7.) Ultimately, between December 2017 and March 2018, Ready Pac
contracted with Expedited to transport forty-seven (47) shipments of lettuce. (SUF 8.)
Expedited invoiced Ready Pac at the agreed upon rate, and Ready Pac then paid
Expedited for the transportation of the lettuce. (SUF 9-10.) It is undisputed that Ready
Pac made the payments under the MTA to Expedited for each of the shipments. (Id.)

       Expedited, in turn, contracted with several motor carriers (the “Carriers”) to
physically transport the lettuce to Ready Pac’s facilities. For each delivery, the Carriers
were given an Expedited form contract (“Rate Confirmation”) that contained the pick-up
and destination addresses, quantity and type of lettuce, total rate for the delivery, and
other requirements such as the temperature of the refrigerated trailer. (SUF 12.) Along
with the Rate Confirmations, each Carrier was provided with a receipt (“Bill of Lading”)
that contained additional contractual terms for the delivery and payment for the
transportation of the lettuce. (SUF 15.)

       Expedited ceased operations in or around February 2018, and was later subject to a
liquidation proceeding in Florida. (SUF 29-30.) Baxter, as the assignee of the Carriers
who contracted with Expedited, now seeks payment from Ready Pac and TKM for the
unpaid freight charges.

II.      LEGAL STANDARD

       A motion for summary judgment must be granted when “the pleadings, the
discovery and disclosure materials on file, and any affidavits show that there is no
genuine issue as to any material fact and that the movant is entitled to judgment as a
matter of law.” Fed. R. Civ. P. 56(c); Anderson v. Liberty Lobby, Inc., 477 U.S. 242,
247–48 (1986). An issue of fact is “genuine” only if there is sufficient evidence for a
reasonable fact finder to find for the non-moving party. Anderson, 477 U.S. at 248–49.
A fact is “material” if it may affect the outcome of the case. Id. at 248. The moving
party bears the initial burden of identifying the elements of the claim or defense and
evidence that it believes demonstrates the absence of an issue of material fact. Celotex
Corp. v. Catrett, 477 U.S. 317, 323 (1986). Where the nonmoving party will have the
burden of proof at trial, the movant can prevail merely by pointing out that there is an
absence of evidence to support the nonmoving party’s case. Id. The nonmoving party
then “must set forth specific facts showing that there is a genuine issue for trial.”
Anderson, 477 U.S. at 248.


CV-90 (12/02)                       CIVIL MINUTES - GENERAL              Initials of Deputy Clerk CB

                                              3
    Case 2:18-cv-08246-AB-GJS Document 62 Filed 02/26/20 Page 4 of 11 Page ID #:1427


       “Where the record taken as a whole could not lead a rational trier of fact to find for
the nonmoving party, there is no ‘genuine issue for trial.’” Matsushita Elec. Indus. Co.
v. Zenith Radio Corp., 475 U.S. 574, 587 (1986). The Court must draw all reasonable
inferences in the nonmoving party’s favor. In re Oracle Corp. Sec. Litig., 627 F.3d 376,
387 (9th Cir. 2010) (citing Anderson, 477 U.S. at 255). Nevertheless, inferences are not
drawn out of thin air, and it is the nonmoving party’s obligation to produce a factual
predicate from which the inference may be drawn. Richards v. Nielsen Freight Lines,
602 F. Supp. 1224, 1244–45 (E.D. Cal. 1985), aff’d, 810 F.2d 898 (9th Cir. 1987).
“[M]ere disagreement or the bald assertion that a genuine issue of material fact exists”
does not preclude summary judgment. Harper v. Wallingford, 877 F.2d 728, 731 (9th
Cir. 1989).

III.     DISCUSSION

       A. Ready Pac’s Motion is Timely

       Baxter argues that Ready Pac’s November 15, 2019 Motion is time barred because
it was filed more than 30 days after the close of expert discovery on October 7, 2019.
(Opp’n at 9.) Because this Court’s scheduling order set the deadline to hear Rule 56
motions as December 20, 2019, and Ready Pac’s Motion was filed five weeks before that
date, their Motion is timely.

       B. Contractual Liability

        Defendants first move for summary judgment as to Baxter’s breach of contract
claim. (Mot. at 15.) Defendants assert that there are two separate sets of contracts
containing payment terms in this dispute. First, Defendants argue the MTA contains the
payment liability terms from Ready Pac to Expedited. (Id. at 13, 20.) Second,
Defendants argue the Rate Confirmations contain any terms governing the payment
liability for the transportation of the lettuce between Expedited and the Carriers. (Id.)
Further, Defendants argue that Ready Pac made the payments under the MTA to
Expedited, and that a payment to the Carriers would amount to a second payment. (Id.)
Finally, Defendants argue that none of the Bills of Lading used in for any of the
shipments contain any payment liability terms. (Id.) Baxter asserts the Bills of Lading
used require that Defendants be held jointly and severally liable for Expedited’s unpaid
contractual obligations to the Carriers. (Opp’n at 12-14.) Baxter states that “[c]ommon
law has held from the beginning of time” that joint liability exists, and that this a “Bed
Rock Rule of Carriage” that the shipper must be paid. (Id. at 6.)

///
///

CV-90 (12/02)                       CIVIL MINUTES - GENERAL               Initials of Deputy Clerk CB

                                              4
    Case 2:18-cv-08246-AB-GJS Document 62 Filed 02/26/20 Page 5 of 11 Page ID #:1428



                1. Oak Harbor

        Baxter’s breach of contract claim rests largely on an interpretation of Oak Harbor
Freight Lines, Inc. v. Sears Roebuck & Co., 513 F.3d 949 (9th Cir. 2008). One of only
two cases referenced in Baxter’s opposition, Baxter reads Oak Harbor to create joint
liability among the shipper/consignor and the consignee of the goods at issue. (Opp’n at
6-7, 12-14.) However, the bills of lading and carrier contracts in Oak Harbor are
distinguishable from the Bills of Lading and other contracts used in this case.

       As noted by Defendants, the Oak Harbor court dealt with bills of lading modeled
after the federal Uniform Straight Bill of Lading (USBL). (Mot. at 7.) While most
motor carriers are no longer required to use the forms containing the default terms
required by the USBL, some carriers elect to do so. See C.A.R. Transp. Brokerage Co.
v. Darden Rests., Inc., 213 F.3d 474, 478 (9th Cir. 2000). Bills of lading are not
necessarily the exclusive means to create a transportation contract. Id. at 479. In Oak
Harbor, the district court found that the parties expressly chose to incorporate the USBL
as evidenced by the terms in the bills of lading as well as the use of a standard National
Motor Freight Classification (“NMFC”) 100-AD form. Oak Harbor Freight Lines, Inc.
v. Sears Roebuck & Co., 420 F. Supp. 2d 1138, 1144 (W.D. Wash. Mar. 2, 2006) (“Oak
Harbor I”). In fact, the bills of lading in Oak Harbor explicitly stated: “The document
is tendered as an individual Bill of Lading. All terms and conditions of the straight Bill
of Lading and applicable tariff and classifications in effect as of the date hereon
apply.” Id. (emphasis added).

       Here, the undisputed evidence shows that the Bills of Lading in this case do not
explicitly adopt the standards set forth in the USBL and are not NMFC 100-AD forms.
(See generally Declaration of Andrew D. Kehagiaras (“Kehagiaras Decl.”) Dkt. No. 43-
11, ¶ 8, Ex. 3 (“Bills of Lading”); see also Complaint, Dkt. No. 1-1.) Baxter has
likewise failed to produce any evidence indicating the parties intended to incorporate the
USBL’s default payment liability terms into the Bills of Lading at issue. To the
contrary, each of the Bills of Lading are silent as to payment liability, and explicitly state
that the carrier was to deliver the goods to the consignee “subject only to the terms and
conditions of this contract.” (Id.) While the Bills of Lading left open the possibility
that additional terms may be imposed on the reverse side of the document, the undisputed
facts show that none of the Bills of Lading at issue contained any additional terms. (SUF
27.)

      Baxter argues that even though the Bills of Lading are silent as to the payment
terms, “this does not mean that by operation of law payment terms are not inserted and
applied to be applicable and comport the controlling judicial principles set forth in both

CV-90 (12/02)                        CIVIL MINUTES - GENERAL               Initials of Deputy Clerk CB

                                               5
    Case 2:18-cv-08246-AB-GJS Document 62 Filed 02/26/20 Page 6 of 11 Page ID #:1429


[Oak Harbor] or independently [by 49 U.S.C. § 13706].” (Opp’n at 14.) However,
Baxter offers no authority for these assertions. First, as previously discussed, Oak
Harbor’s holding does not extend to the Bills of Lading at issue in this case because there
is no indication that they mirror those used in the USBL or intended to incorporate the
USBL’s default terms and conditions. Second, the Title 49 regulations cited by Baxter
are inapplicable to this case because the shipments at issue do not fall within the either of
the narrow exceptions for federal regulation: (1) joint motor-water shipments involving
noncontiguous trade, or (2) shipments involving residential household goods. See
Radiant Glob. Logistics, Inc. v. En Pointe Techs., Inc., No. CV 12-cv-06078 DMG
(MANx), 2012 U.S. Dist. LEXIS 115269 at *4-*7 (C.D. Cal. Aug. 14, 2012). Here, the
transportation is solely by motor carrier within the continental United States, and
involves a federally-exempt commodity. Thus, neither exception applies.

      Accordingly, the Bills of Lading do not generate payment liability for Defendants
under the USBL or 49 U.S.C. section 13706.

      C. Agency

      Baxter’s next argument is that liability should attach because Expedited was acting
as Defendants’ agent when it entered into the Rate Confirmations with the Carriers.
(Opp’n at 10-11.) “An agency is either actual or ostensible.” Cal. Civ. Code § 2298.
Defendants argue that Expedited was neither the actual or ostensible agent of Defendants.
(Mot. at 15-17.) “Only when the essential facts are not in conflict will an agency
determination be made as a matter of law.” Wickham v. Southland Corp., 168 Cal. App.
3d 49, 55 (1985).

                1. Actual Agency

       “An agency is actual when the agent is really employed by the principal.” Cal.
Civ. Code § 2299. Defendants argue no such employment existed. Rather, Defendants
argue under the MTA, Expedited was only an independent contractor. (Mot. at 15-16.)
Baxter’s opposition offers no argument or evidence to the contrary. Thus, the Court
finds that no actual agency existed.

                2. Ostensible Agency

       “An agency is ostensible when the principal intentionally, or by want of ordinary
care, causes a third person to believe another to be his agent who is not really employed
by him.” Cal. Civ. Code § 2300. Whether or not an ostensible agency relationship
exists is dependent on representations made by the principal to a third party. See Boren
v. State Personnel Board, 37 Cal. 2d 634, 643 (1951). Accordingly, the Court must

CV-90 (12/02)                       CIVIL MINUTES - GENERAL               Initials of Deputy Clerk CB

                                              6
    Case 2:18-cv-08246-AB-GJS Document 62 Filed 02/26/20 Page 7 of 11 Page ID #:1430


examine what representations Defendants made to the Carriers that would create an
ostensible agency relationship.

       Defendants argues that no such relationship exists. (Mot. at 16.) Defendants
state “[t]here is no evidence that either Ready Pac or TKM caused any of the Carriers to
believe that Expedited was the agent of either Ready Pac or TKM. To the contrary,
neither Ready Pac nor TKM knew of any Carrier’s identity before any given
transportation.” (Id.) Baxter argues that Ready Pac was the “disclosed principal” and
that Expedited was not acting as an independent contractor, but rather as Ready Pac’s
transportation broker or agent. (Opp’n at 10-12.)

       Baxter contends that the MTA governing the business relationship between Ready
Pac and Expedited was one “where [Ready Pac] would provide shipments [and]
[Expedited] would provide its transportation agent/broker services. . . .” (Id. at 10.) In
circular fashion, Baxter claims “[c]learly, the above provides evidence to establish an
agency [between Ready Pac and Expedited]” and this is sufficient to create a triable fact.
(Id.)

       However, Baxter’s argument mischaracterizes the purpose of the MTA. As noted
by Defendants, the primary purpose of the MTA was to transport the shipments. (Mot.
at 17; Declaration of Patrick Owens (“Owens Decl.”), Dkt. No. 41-2, ¶ 9, Ex. A (MTA).)
While slight, this distinction makes a difference. Ready Pac did not hire Expedited to
serve as an agent or broker to arrange transportation, but rather to actually transport the
goods themselves. (Id., Ex. A ¶ 4.) Expedited’s Rate Confirmation contracts with the
Carriers were not part of the MTA, but instead are a separate set of contracts. (Mot. at 3;
Kehagiaras Decl., ¶ 6, Ex. 1 (Rate Confirmations).) Thus, the MTA alone does not make
Expedited the “agent/broker” of Ready Pac.

        Baxter additionally argues that despite the “Independent Contractor” label that
Ready Pac has given to Expedited under the MTA, Expedited was still acting as Title 49
broker. (Opp’n at 8, 10-13.) Without citing any evidence, Baxter states that Ready Pac
“arranged all of the shipments, provided the shipments, identified the shippers,
consignees, place of pick up, place of delivery, and dates and timing of the deliveries.”
(Id. at 11.) Based on these factors, Baxter argues that Expedited cannot be an
independent contractor and that Ready Pac has used the independent contractor label “as
an attempt to avoid legal liability.” (Id.) But Expedited’s status as an independent
contractor is not determinative of whether or not Ready Pac represented to the Carriers
that Expedited was acting as its agent. The only evidence Baxter offers in support of an
ostensible agency theory are the declarations of the various Carrier owner/operators (the
“Carrier Declarations”).


CV-90 (12/02)                      CIVIL MINUTES - GENERAL               Initials of Deputy Clerk CB

                                             7
    Case 2:18-cv-08246-AB-GJS Document 62 Filed 02/26/20 Page 8 of 11 Page ID #:1431


                       i.     Defendants’ Objections to the Carrier Declarations

       Defendants have objected to the Carrier Declarations on several grounds, including
lack of foundation, lack of personal knowledge, statements consisting of a legal
conclusion and speculation. (See generally Defendants’ Evidentiary Objections, Dkt.
Nos. 43-5-43-13.) Baxter has offered supplemental replies to these objections (Dkt.
Nos. 44-1-44-9). Defendants object to the supplemental replies, requesting they be
stricken for violating Local Rule 7-10. (Dkt. No. 45.) Because Baxter has not requested
leave of this Court to file the supplemental replies to Defendants’ evidentiary objections,
those supplemental replies are stricken.

         Turning to the Carrier Declarations, they repeatedly assert “[Expedited] acted as a
transportation agent and/or broker for and/or on behalf of [Ready Pac] where [Expedited]
was authorized by [Ready Pac] to engage motor carriers/trucking companies to provide
transportation services. . . .” (See, e.g., Declaration of BP Freight Inc. (“BP Freight
Decl.”), Dkt. No. 42-5, ¶ 2.) Defendants also object to the language “[b]oth [Ready Pac]
and/or TKM’s Transportation Broker [Expedited] and its disclosed principal [Ready Pac].
. . .” (Id., ¶ 5.) Defendants’ objections are sustained.1 At bottom, the Carrier
Declarations attempt to recast Ready Pac’s relationship with Expedited as one of agency,
but offers no support or foundation for these speculative and conclusory statements.
Further, to the extent the Carrier Declarations describe the actions of Expedited, they do
not offer any evidence showing that either TKM or Ready Pac manifested this agency
relationship to the Carriers. To the contrary, the undisputed facts show that TKM had no
knowledge or identifying information regarding the Carriers until they arrived to
transport the cargo. (SUF 20.) Likewise, Ready Pac had no specific knowledge of the
Carriers until they later sought payment. (SUF 31.) If Defendants had no knowledge in
advance which Carrier was transporting what cargo, it does not follow that they held out
Expedited as their agent to the Carriers before they agreed to transport the cargo.

      Because the material facts are not in dispute and Baxter has failed to offer
admissible evidence that indicates that Expedited was acting as either an actual or
ostensible agent for Ready Pac or TKM, Defendants are entitled to summary judgment as
to Baxter’s breach of contract claim.

      D. Common Counts

         Defendants also move for summary judgment as to Baxter’s remaining claims for


1 To the extent any other objected-to evidence is relied on in this order, those objections are overruled.
Any remaining objections are also overruled as moot. See Burch v. Regents of Univ. of Cal., 433 F.
Supp. 2d 1110, 1118 (E.D. Cal. 2006).

CV-90 (12/02)                             CIVIL MINUTES - GENERAL                     Initials of Deputy Clerk CB

                                                     8
    Case 2:18-cv-08246-AB-GJS Document 62 Filed 02/26/20 Page 9 of 11 Page ID #:1432


(1) Open Book Account, (2) Account Stated, (3) Quantum Meruit, and (4) Unjust
Enrichment. (Mot. at 21-24.)

                1. Open Book Account

       California law defines a book account as “a detailed statement which constitutes
the principal record of one or more transactions between a debtor and a creditor.” Cal.
Civ. P. Code § 337a. The statement must be kept “(1) in a bound book, or (2) on a sheet
or sheets fastened in a book or to backing but detachable therefrom, or (3) on a card or
cards of a permanent character, or is kept in any other reasonably permanent form and
manner.” Id. “The only essential allegations of a common count are (1) the statement
of indebtedness in a certain sum, (2) the consideration, i.e., goods sold, work done, etc.,
and (3) nonpayment.” Farmers Ins. Exch. v. Zerin, 53 Cal. App. 4th 445, 460 (1997)
(internal quotation marks and citation omitted).

        Defendants argue that none of the elements for an open book account are met.
(Mot. at 21.) The Court agrees. Baxter’s opposition provides the Court with no
evidence of any of these elements. (See generally Opp’n 15-17.) Instead, Baxter, citing
no authority, states an “Open Book account is based on the agreed extension of credit
with the promise to pay” and this cause of action was “created by the conduct of the
parties which formed an implied in law contract.” (Id. at 16.) Baxter again asserts this
is again due to the alleged agency relationship between Defendants and the Carriers and
states, without identifying any evidence, “there is a critical and crucial issue of material
fact as to whether the conduct of [Defendants] formed an Implied in Law Contract. . . .”
(Id. at 16-17.) However, for the same reasons previously discussed, Baxter has failed to
establish a material issue regarding the existence of an agency relationship.
Accordingly, Defendants are entitled to summary judgment as to Baxter’s claim for Open
Book Account.

                2. Account Stated

       Under California law, a claim for account stated has three elements: “(1) previous
transactions between the parties establishing the relationship of debtor and creditor; (2)
an agreement between the parties, express or implied, on the amount due from the debtor
to the creditor; (3) a promise by the debtor, express or implied, to pay the amount due.
Zinn v. Fred R. Bright Co., 271 Cal. App. 2d 597, 600 (1969) (citations omitted).

       Defendants again argue that Baxter has failed to produce evidence of any of the
three elements. (Mot. at 22.) Baxter maintains that “[a]ll that was required that the
owing party received a statement of debt and there was a failure to pay.” (Opp’n at 16.)
While that may be true at the pleading stage, Baxter provides the Court with no evidence

CV-90 (12/02)                       CIVIL MINUTES - GENERAL               Initials of Deputy Clerk CB

                                              9
Case 2:18-cv-08246-AB-GJS Document 62 Filed 02/26/20 Page 10 of 11 Page ID #:1433


of any new agreement between Defendants and the Carriers. Accordingly, Defendants
are entitled to summary judgment as to Baxter’s claim for Account Stated.

                3. Quantum Meruit

       Under the doctrine of quantum meruit, “a plaintiff who has rendered services
benefitting the defendant may recover the reasonable value of those services when
necessary to prevent unjust enrichment of the defendant.” In re De Laurentiis Entm't
Group Inc., 963 F.2d 1269, 1272 (9th Cir. 1992). Unjust enrichment results when the
defendant receiving the benefits fails to provide compensation to the plaintiff. Id. “To
recover on a claim for the reasonable value of services under a quantum meruit theory, a
plaintiff must establish both that he or she was acting pursuant to either an express or
implied request for services from the defendant and that the services rendered were
intended to and did benefit the defendant.” Ochs v. PacifiCare of California, 115 Cal.
App. 4th 782, 794 (2004).

      Defendants argue Baxter has not produced any evidence to demonstrate an
understanding between Defendants and the Carriers. (Mot. at 22-23.) Instead,
Defendants argue that any expectation that Carriers had regarding payment was created
by Expedited via the Rate Confirmations. (Id. at 23.) Baxter states “Quantum Meruit is
based upon a theory a party had requested services or goods sold by another for which the
reasonable value of said services or goods are due and owing.” (Opp’n at 16.) Because
Baxter offers no evidence beyond a recitation of legal theory, Defendants are entitled to
summary judgment as to Baxter’s quantum meruit claim.

                4. Unjust Enrichment

       Baxter asserts that Defendants would be unjustly enriched if it is permitted to
retain the benefit of the goods delivered without payment. However, this District does
not recognize unjust enrichment as a standalone claim: “the majority of state and federal
district courts in California do not recognize unjust enrichment as a freestanding claim.”
Forcellati v. Hyland's, Inc., 876 F. Supp. 2d 1155, 1166-67 (C.D. Cal. 2012). Rather,
unjust enrichment is just a form of remedy under California law. Durell v. Sharp
Healthcare, 183 Cal. App. 4th 1350, 1370 (2010); In re ConAgra Foods Inc., 908 F.
Supp. 2d 1090, 1114 (C.D. Cal. 2012) (holding unjust enrichment is a theory that permits
recovery on other recognized causes of action).

     Defendants’ Motion raises this argument and Baxter offers no response.
Defendants are entitled to summary judgment as to Baxter’s unjust enrichment claim.

///

CV-90 (12/02)                       CIVIL MINUTES - GENERAL             Initials of Deputy Clerk CB

                                              10
Case 2:18-cv-08246-AB-GJS Document 62 Filed 02/26/20 Page 11 of 11 Page ID #:1434



IV.      CONCLUSION

   For all the foregoing reasons, the Court GRANTS Defendants’ Motion for Summary
Judgment. (Dkt. No. 41.) Defendants are ORDERED to file a Proposed Judgment
within seven (7) days of this order.

         IT IS SO ORDERED.





CV-90 (12/02)                   CIVIL MINUTES - GENERAL           Initials of Deputy Clerk CB

                                          11
